Citation Nr: 0707124	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain and disc disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 6, 1998, to June 
25, 1998.

This claim is on appeal from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2006.  A transcript of the hearing is of 
record.  This case was remanded by the Board in April 2006 
for due process notification.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
productive of not more than "severe" impairment with 
recurring attacks and intermittent relief; ankylosis has not 
been shown.

2.  Bedrest has not been prescribed.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lumbosacral strain and disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5295 (2002); DC 
5237 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

While the claim was on appeal, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006) ("functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A 
VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

The Board notes that the veteran is at the maximum evaluation 
for limitiaton of motion of the lumbar spine.  Thus further 
consideration of DeLuca is not warranted.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  The appellant is also at the maximum 
evaluation for lumosacral strain.

In order for the veteran to be entitled to a rating higher 
than 40 percent for her low back disability, the evidence 
must show any of the following:

*	unfavorable ankylosis (50 percent under DC 5289); or 
*	pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little 
intermittent relief (60 percent under DC 5293) (pre-
amended regulations)

OR

*	with unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months; or under the General Rating 
Formula, whichever method results in the higher 
evaluation when all disabilities are combined (amended 
regulations).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provided that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  See 67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243. The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

At a hearing before the Board, the veteran testified that she 
was dissatisfied with July 2002 VA examination and felt that 
the examiner focused too much on her personal life and that 
the report was not accurate.  She indicated that her 
condition had gotten worse over the last few years and that 
she had days where it was difficult to get out of bed.  She 
reflected that she had repeated sprained ankles because her 
hip and leg give out.  She reported that she had constant 
pain in her hip, with some days she was able to ignore it and 
other days it would stop her in her tracks.  The pain 
affected her whole right side, including her hands, arms, and 
neck.  She had tried multiple treatments and medications 
without success.

The veteran reflected that simple things such as walking, 
pushing a grocery cart, picking up her young son, or 
vacuuming aggravated the condition.  She related that she had 
not been able to work full-time but worked part-time at a day 
care center and but was the lead teacher and had someone else 
available to do lifting and changing.

In this case, it is clear that the veteran has a low back 
disorder that involves pain and discomfort, as well as 
limited motion.  The Board has carefully reviewed the 
evidence but finds that her disability does not warrant a 
higher rating under either the pre-amended or amended 
criteria. 

First, ankylosis has not been shown.  Ankylosis is defined as 
a fixation of the joint.  In a June 2006 X-ray, a subtle 
scoliosis apex was noted to the left but the bony anatomy of 
the lumbar spine was otherwise normal.  The clinical 
impression was scoliosis.  In an April 2004 VA examination, 
range of motion was reported as flexion to 80 degrees (90 
degrees normal), extension to 35 degrees (normal), right and 
left lateral bending to 30 degrees (normal), and right and 
left rotation to 45 degrees (normal).  

Outpatient treatment records make no mention of ankylosis.  A 
July 2002 outpatient treatment note indicated full range of 
motion.  As ankylosis is not shown, a higher rating is not 
warranted for unfavorable ankylosis under the pre-amended 
regulations or unfavorable ankylosis of the entire 
thoracolumbar spine under the amended regulations.

Further, the evidence does not support a higher rating based 
on pronounced intervertebral disc syndrome.  A November 2001 
MRI on the lumbar spine showed a bulging annulus fibrosis but 
there was no canal or formainal compromise.  A July 2002 
outpatient treatment record reflected that muscle strength 
was 5/5, deep tendon reflexes were 2-3+, and sensation was 
intact.  Leg raises were negative and the treating physician 
noted that it was a "stable joint exam."  

In a July 2002 VA examination, the veteran complained of 
worsening back pain but there was no tenderness and no spasm 
noted.  The sensory examination was intact, deep tendon 
reflexes were equal, 1+ on knee and ankle jerks.  The 
clinical impression was chronic low back pain/strain with 
bulging disc on previous MRI, limited motion.

An August 2002 EMG study was normal.  The conclusion was no 
evidence of right lumbosacral radiculopathy.  Outpatient 
treatment records consistently reflect an absence of 
neurological symptomatology: nondermatomal subjective 
decreased sensation in right lower extremity (December 2001); 
no clear sensory deficits, no evidence of systemic diagnosis 
or central nervous system deficits (April 2002); no evidence 
of neuropathy or myopathy or spondyloarthropathy (October 
2002). 

In an April 2004 VA examination, the veteran reported 
increasing back pain.  Gait was antalgic, point tenderness 
was present over the L-5 spine, with exquisite focal 
tenderness over the right sacroiliac joint with right 
paraspinal spasm and mild sciatic notch tenderness.  
Quadriceps strength was 4/5, straight leg raises were 
positive on the right at 80 degrees, but the left were 
negative.  Lasegue's sign was negative.  There was slight 
decrease in sensation to pinprick over the right lateral calf 
and foot dorsum compared to the left, deep tendon reflexes 
were very hyperactive at 4-5+ without clonus.  The diagnosis 
was chronic strain with L5-S1 degenerative disc disease and 
associated right radiculitis.

While some neurological manifestations were noted in the 
April 2004 VA examination (decrease in sensation over the 
right lateral calf and foot dorsum), the examiner's 
characterization of the decrease in sensation as "slight," 
indicates that the pathology is not "pronounced."  
Moreover, while deep tendon reflexes were noted to be 
hyperactive, they were not absent as required by the 
regulations.  

In addition, an October 2004 VA examination, reflected give 
away weakness in the right leg but no different than any 
other area, muscle strength of 5/5, she could tandem walk and 
stand on toes but not on her heels, and knee and ankle jerks 
were present and down going.  There was no diagnosis with 
respect to her low back disability.

An April 2005 neurological assessment reflected 5/5 strength 
in her lower extremities, sensation intact to light touch in 
all extremities, good passive and active range of motion in 
the hips and knees, positive straight leg raises on the right 
but no pain on the left, and a normal gait.  In December 
2005, she was noted to be asymptomatic with respect to her 
chronic sacroiliac/hip back pain.  In a January 2006 
outpatient clinic note, the treating physician indicated that 
the veteran's hip pain was not discussed at the visit but 
that she was on no narcotics, and had had no active flares.

While the veteran has reported on-going pain and sought 
treatment for low back/hip pain, with findings of muscle 
spasm and a decrease in sensation on at least one occasion, 
the Board finds that the over-all picture of the veteran's 
neurological manifestations are not productive of 
"pronounced" intervertebral disc syndrome.  To that end, 
the balance of evidence indicates no neurological involvement 
such as loss of reflexes, muscle atrophy, or sciatica sensory 
disturbances, except for a "slight" decrease in sensation 
to pinprick over the right lateral calf and foot dorsum.  In 
addition, bowel or bladder dysfunction have been denied.  On 
at least one occasion, she was noted to be symptom-free.  As 
such, the weight of the evidence establishes that the veteran 
does not have "pronounced" intervertebral disc syndrome 
with persistent symptoms.  

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has reported radiating pain but 
otherwise denied associated with neurological impairment in 
the VA examinations and in other outpatient treatment 
records.  At the time of the April 2004 VA examination, 
sensory examination was normal except for the lateral aspect 
of the calf, but no sciatic pathology was identified.  The 
evidence showed no atrophy of the lower extremities.  Thus, 
although the veteran has reported on-going pain, the balance 
of evidence indicates no neurological involvement such as 
loss of reflexes, muscle atrophy, or other neurological 
manifestations warranting a higher rating or a separate 
evaluation for neurological deficit.  Although there have 
been reports of decreased sensation, the more probative 
evidence establishes that the EMG was normal and that the 
decreased sensation was in a non-dermatonal pattern.  In 
essence, the Board cannot associate the subjective complaint 
with the service-connected disability.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a separate rating 
for neurologic dysfunction..

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to intervertebral disc syndrome. 
While she has reported on-going back pain, the defining 
criteria for a higher rating is that she must have been 
prescribed bed rest and treatment by a physician.  The 
evidence does not show that she has been prescribed bedrest.

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that the veteran's symptoms 
related to intervertebral disc syndrome are "pronounced" 
compatible with sciatic neuropathy with characteristic pain 
and muscle spasm, characterized by recurring attacks with 
intermittent relief, to warrant a higher rating under the 
pre-amended DC 5293, or that she has experienced 
incapacitating episodes as defined by the regulations to 
warrant a 60 percent rating under the amended DC 5243.  

In sum, the Board finds that a higher rating is not warranted 
for a low back disability and the veteran's complaints are 
compensated by the current 40 percent rating.  In reaching 
this determination, the Board has considered the lay evidence 
submitted in support of the claim.  However, the Board finds 
that the medical evidence is far more probative of the degree 
of disability.  To the extent that she has reported that her 
medical records are not accurate, the Board finds that the 
examination results were prepared by skilled professionals 
are fully adequate for appellate purposes.  It must also be 
remembered that the appellant's evaluation contemplates 
severe limitation of motion and severe disc pathology.

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The veteran was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in July 2006.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2006.  The veteran has been provided every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to her 
claim.  There is no allegation from the veteran that she has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA and the Board 
finds that the provisions of the VCAA have been fully 
satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a videoconference hearing before the Board 
in March 2006.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in July 2002, April 
2004, and October 2004.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her claim 
for an increased rating.  In addition, she was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in July 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain and disc disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


